PER CURIAM: The Government’s motion to dismiss this appeal pursuant to the appeal waiver in Appellant’s plea agreement is GRANTED. United States v. Bushert, 997 F.2d 1343, 1350 (11th Cir. 1993) (sentence appeal waiver will be enforced if it was made knowingly and voluntarily); United States v. Weaver, 275 F.3d 1320, 1333 (11th Cir. 2001) (enforcing a sentence appeal waiver where the defendant agreed that she understood the waiver provision and entered into it freely and voluntarily); United States v. Cesal, 391 F.3d 1172, 1182 (11th Cir. 2004) (enforcing a sentence appeal waiver where the district court read the waiver exceptions and the defendant stated that he had read the plea agreement and understood it), vacated and remanded on other grounds, 545 U.S. 1101, 125 S.Ct. 2553, 162 L.Ed.2d 272 (2005), reinstated, No. 03-15090, 2004 WL 2663906, manuscript op. at 3 (11th Cir, July 13, 2005).